Exhibit 10.1

TALON THERAPEUTICS, INC.

 

AMENDMENT NO. 1 TO

2012 AMENDED & RESTATED CHANGE OF CONTROL PAYMENT PLAN

 

This Amendment No. 1 (this “Amendment”) to the Talon Therapeutics, Inc. 2012
Amended & Restated Change of Control Payment Plan (the “Plan”) is made as of
June 30, 2013 (the “Effective Date”) by Talon Therapeutics, Inc., a Delaware
corporation (the “Company”). Capitalized terms used herein and not otherwise
defined shall have the meaning given to them in the Plan.

 

The Plan is hereby amended as follows:

 

1.          Section 7(b) of the Plan shall be deleted in its entirety and
replaced with the following in lieu thereof:

 

“(b)          Amendment or Termination. The Company reserves the right to amend
or terminate this Plan or the payments provided hereunder at any time prior to a
Change of Control; provided, however, that this Plan shall terminate on the
earlier of (i) June 30, 2014, or (ii) the effective date of a Change of Control,
provided that the obligation of the Company to make payments pursuant to a
Change of Control that occurred on or prior to such termination shall be
unaffected by such termination. Any action amending or terminating the Plan
(other than the automatic termination of the Plan pursuant to clause (i) above)
shall be in writing and executed by the Administrator or its authorized
designee.”     

 

2.          Exhibit A to the Plan shall be deleted in its entirety and replaced
with Exhibit A (Amended) attached hereto and made a part hereof.

 

3.          Except as otherwise explicitly set forth in this Amendment, all
provisions of the Plan shall remain in full force and effect.

 

To record the adoption of the Amendment as set forth herein, Talon Therapeutics,
Inc. has caused its duly authorized officer to execute the same as of the
Effective Date.

 

 

TALON THERAPEUTICS, INC.

                     By: /s/ Howard Pien      

Howard Pien

     

Member, Compensation Committee of the



     

Board of Directors

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit A (Amended)

 

EXHIBIT A

 

ALLOCATION OF PLAN PAYMENTS

 

 

Eligible Employee

 

Percentage of Change of Control Proceeds

Steven R. Deitcher (Chief Executive Officer at Effective Date) (1):

 

 

Payment on Change of Control Proceeds up to $200 million

4.0%

Payment on Change of Control Proceeds exceeding $200 million but not exceeding
$400 million

4.5%

Payment on Change of Control Proceeds exceeding $400 million

5.0%

Craig W. Carlson (Chief Financial Officer at Effective Date) (2)

 

1.0%

Vice Presidents (3)

 

Up to an aggregate of 2.5%

Senior Directors (3)

 

Up to an aggregate of 0.5%

 

--------------------------------------------------------------------------------

 

 

(1)

To the extent Dr. Deitcher is not serving as the Company’s CEO as of the
effective time of a Change of Control, then the amount of Plan Payments
allocated to him in accordance with this Exhibit A may be allocated to such
other Eligible Employees, including any successor CEO, in the discretion of the
Administrator.

 

 

(2)

To the extent Mr. Carlson is not serving as the Company’s CFO as of the
effective time of a Change of Control, then the amount of Plan Payments
allocated to him in accordance with this Exhibit A may be allocated to such
other Eligible Employees, including any successor CFO, in the discretion of the
Administrator.

 

 

(3)

To be allocated as determined by the Administrator but considering the
recommendation of the CEO of the Company.

 

 

 

 